Exhibit 10.3

 

OvaScience, Inc.

 

July 2, 2013

 

PERSONAL AND CONFIDENTIAL

 

Scott Chappel

125 Canton Ave.

Milton, MA  02186

 

RE: Separation Agreement

 

Dear Scott:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
regarding your separation of employment from OvaScience, Inc. (the “Company”). 
As more fully set forth below, the Company desires to provide you with
separation benefits in exchange for certain agreements by you.  This Agreement
shall become effective on the eighth (8th) day following your acceptance of it
(the “Effective Date”) as described below.

 

1.                                      Separation Date.  You acknowledge that
your employment with the Company shall terminate effective on July 31, 2013 (the
“Separation Date”).  You acknowledge that from and after the Separation Date,
you shall not have any authority and shall not represent yourself as an employee
or agent of the Company.  The Company will provide you with all wages owed
through the Separation Date, including accrued but unused vacation time.  The
Company further agrees to pay all normal and reasonable business expenses that
you have incurred or will incur in the ordinary course through the Separation
Date.  Receipts for any outstanding business expenses shall be submitted within
10 days of the date hereof.

 

2.                                      Consideration.  In exchange for the
mutual covenants set forth in this Agreement, the Company agrees to provide you
with the following:

 

(a)                                 Subject to the further provisions of this
Section 2(a) regarding mitigation, continued payment, for a period of four
(4) months, of your gross monthly base salary of $29,166.66, less all applicable
federal, state, local and other legally required or authorized deductions (the
“Separation Pay”); provided that, you acknowledge and agree that the maximum,
gross amount of Separation Pay that you shall be eligible to receive under the
terms of this Agreement is $116,666.64.  Notwithstanding the foregoing, the
first installment of the Separation Pay shall be paid on the Company’s first
payroll date following the Separation Date and shall continue to be paid in
accordance with the Company’s normal payroll practices until the date that is
the earlier of (a) four (4) months from the Separation Date, and (b) the date on
which you accept full-time employment with a new employer, and you agree to
notify the Company immediately upon your acceptance of such employment.  If you
fail to notify the Company of your acceptance of employment during the period of
time when you are eligible to receive the Separation Pay, then the Company shall
immediately cease providing you with any further Separation Pay on the date that
it learns of your new employment, and you shall be obligated to return to the
Company the amount of Separation Pay that was provided to you after the date
that

 

1

--------------------------------------------------------------------------------


 

you accepted employment with a new employer.

 

(b)                                 By law, and regardless of whether you sign
this Agreement, you will have the right to continue your medical and dental
insurance pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  The COBRA qualifying event shall be
deemed to have occurred on the Separation Date. Upon completion of the
appropriate COBRA forms and your execution of this Agreement, and subject to all
the requirements of COBRA, you will be allowed to continue participation in the
Company’s health and dental insurance plans at the Company’s expense (except for
your co-pay or your portion of premium payments, if any, which shall be deducted
from your Separation Pay to the same extent that such deductions are made for
persons currently employed by the Company), until November 30, 2013 (the
“Separation Benefits”).  All other benefits shall cease as of the Separation
Date.  Notwithstanding any other provision of this Agreement, this obligation
shall cease on the date you become eligible to receive health insurance benefits
through any other employer, and you agree to provide the Company with written
notice immediately upon securing such employment and upon becoming eligible for
such benefits.

 

3.                                      Equity.

 

(a)                                 Pursuant to the terms of your Incentive
Stock Option Agreement dated September 29, 2011, as amended September 25, 2012
and as hereinafter amended (the “Option Agreement”) and the terms of the
Company’s 2011 Stock Incentive Plan (the “Plan”), you were granted an option
(the “Option”) to purchase 262,975(1) shares of the Company’s Common Stock (the
“Shares”).  As of the Separation Date, 131,488 Shares subject to the Option have
vested (the “Vested Shares”) and the remaining 131,487 Shares subject to the
Option are unvested (the “Unvested Shares”).  You acknowledge and agree that,
upon the Effective Date, 65,743 of the Unvested Shares subject to the Option
shall be terminated and you shall have no right(s) to exercise the Option with
respect to any portion of such Unvested Shares.

 

(b)                                 Provided that you execute the Consultation
and Scientific Advisory Board Agreement attached hereto as Exhibit A on or prior
to the Separation Date (the “Consulting Agreement”), and while you remain a
consultant to and member of the Scientific Advisory Board of the Company, you
shall continue to vest in 65,744 of the Unvested Shares pursuant to the vesting
schedule set forth in the Option Agreement.(2)  The Option shall terminate with
respect to any portion of such Unvested Shares that remain unvested as of the
date that the Consulting Agreement is terminated in accordance with its terms,
and you shall have no right(s) to exercise the Option with respect to any
portion of such Unvested Shares following the date that the Consulting Agreement
is terminated.  You acknowledge and agree that the Option (a) shall
automatically convert and be deemed a Non-Qualified Option as of the date that
is three months from the Separation Date, (b) shall continue on the same terms
and conditions (except as otherwise set forth herein) until the date that the
Consulting Agreement is terminated, and (c) the

 

--------------------------------------------------------------------------------

(1)                                 You acknowledge and agree that you were
originally granted an option to purchase 532,000 shares of the Company’s Common
Stock, but that the Company’s Common Stock was subject to a reverse stock split
on March 28, 2012, resulting in a reduction of the number of shares subject to
the Option.

(2)                                 The vesting schedule is as follows: 16,436
Shares subject to the Option shall vest on each of October 21, 2013, January 21,
2014, April 21, 2014 and July 21, 2014.

 

2

--------------------------------------------------------------------------------


 

Vested Shares and any additional Shares that become vested pursuant to this
paragraph (the “Additional Vested Shares”) shall terminate in accordance with
the Plan and Section 3 of the Option Agreement.

 

(c)                                  You acknowledge and agree that if you
breach any term of this Agreement or the terms of the “Non-Competition
Agreement” (as defined below), the Non-Disclosure Agreement (as defined below)
or Section 9 or 10 of the Consulting Agreement, then all Vested Shares subject
to the Option (to the extent that they have not been exercised) shall be
immediately terminated and forfeited to the Company in accordance with the terms
of Section 3(c) of the Option Agreement and the Plan.

 

(d)                                 Except for your ability to exercise the
Vested Shares and any Additional Vested Shares in accordance with the Option
Agreement and the Plan, you represent and agree that (1) you do not own any
other common stock, stock options, or other equity interest in the Company,
(2) you have no right to acquire any further stock options, common stock, equity
or other interest in the Company, and (3) other than as set forth in
Section 3(b), you shall not have any right to vest in the Option, or any
additional stock or stock options under any Company equity, stock and/or stock
option plan or program (of whatever name or kind) that you may have participated
in or were eligible to participate in during your employment with the Company.

 

(e)                                  As additional consideration for your
covenants and agreements hereunder, the Company agrees to amend the terms of the
Option Agreement as follows:  Section 4 (“Company Right of First Refusal”),
Section 5 (“Agreement in Connection with Initial Public Offering) and
sub-section (b) of Section 7 (“Transfer Restrictions”) of the Option Agreement
are hereby deleted in their entirety.  To the extent not expressly amended
hereby, the Option Agreement remains in full force and effect according to its
terms, and the Option is and shall remain subject to the terms of the Option
Agreement and the Plan.

 

(f)                                   You and the Company further acknowledge
and agree that the Lock-Up Agreement between you and the Company dated May 17,
2012 (the “Lock-Up Agreement”) remains in full force and effect according to its
terms.  Further, you agree, beginning immediately upon the expiration of the
Lock-Up Agreement (the “Initial Expiration Time”), not to, without the consent
of the Company, (i) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any Shares or any
other securities of the Company or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of Shares or other securities of the Company, whether any transaction
described in clause (i) or (ii) (in each case, a “Sale”) is to be settled by
delivery of securities, in cash or otherwise, during the period beginning at the
Initial Expiration Time and ending on October 31, 2014; provided however that
you shall be permitted to effect a Sale of up to 35,000 Shares (A) from the
Initial Expiration Time through the end of February 2014 and (B) in each of the
following eight months.  Subject to the last sentence of this Section 3(f), the
foregoing sentence shall not apply to a transfer of securities made for bona
fide estate planning purposes, either during the undersigned’s lifetime or on
death by will or intestacy to his or her family members or any other person
approved by the Board of Directors of the Company, or any custodian or trustee
of any

 

3

--------------------------------------------------------------------------------


 

trust, partnership or limited liability company for the benefit of, or the
ownership interests of which are owned wholly by, the undersigned or any such
family members, provided in all cases referred to in this sentence that no
consideration is actually paid for such transfer.  In the event of any permitted
transfer of securities by you (or permitted donees, distributes or transferees)
pursuant to any lock-up exception for bona fide estate planning purposes, each
donee, distributee or transferee shall execute and deliver to the Company a
lock-up letter assuming the same lock-up obligations.

 

(g) All references in this Agreement to Shares are subject to appropriate
adjustments for stock splits, stock dividends, reverse stock splits, and similar
recapitalizations following the Effective Date.

 

4.                                      No Amounts Owing.  You acknowledge and
agree that the Separation Pay and Separation Benefits provided for in this
Agreement are not otherwise due or owing to you under any Company employment
agreement (oral or written) or Company policy or practice, and that the
Separation Pay and Separation Benefits to be provided to you are not intended
to, and shall not constitute, a severance plan, and shall confer no benefit on
anyone other than the parties hereto.  You further acknowledge and agree that,
except for the specific financial consideration set forth in this Agreement and
wages due and owing through the Separation Date, you have been paid and provided
all wages, commissions, bonuses, vacation pay, holiday pay and any other form of
compensation that may be due to you now or which would have become due in the
future in connection with your employment with or separation of employment from
Company.

 

5.                                      Cooperation.  You agree that both during
and at any time after your employment, you shall cooperate fully with the
Company in connection with any matter or event relating to your employment or
events that occurred during your employment, including, without limitation, in
the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of the Company,
including any claims or actions against its affiliates and its and their
officers and employees.  Your cooperation in connection with such matters,
actions and claims shall include, without limitation, being available, upon
reasonable notice to meet with the Company regarding matters in which you have
been involved, and any contract matters or audits; to prepare for, attend and
participate in any proceeding (including, without limitation, depositions,
consultation, discovery or trial); to provide affidavits; to assist with any
audit, inspection, proceeding or other inquiry; and to act as a witness in
connection with any litigation or other legal proceeding affecting the Company. 
You further agree that should you be contacted (directly or indirectly) by any
person or entity (for example, by any party representing an individual or
entity) adverse to the Company, you shall promptly notify Chris Lindblom at the
Company.  Chris can be reached at (617) 299-7342.  You also agree to execute the
Consulting Agreement attached hereto as Exhibit A.

 

6.                                      Confidentiality; Non-Disparagement;
Related Covenants.  You hereby acknowledge and agree:

 

(a)                                 that, by no later than the Separation Date,
you shall return to the Company all Company documents  and property (and any
copies, duplicates, or replicas thereof), and that you will abide by any and all
common law and/or statutory obligations relating to protection and non-

 

4

--------------------------------------------------------------------------------


 

disclosure of the Company’s trade secrets and/or confidential and proprietary
documents and information;

 

(b)                                 that, in the event that you receive an
order, subpoena, request, or demand for disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information from any
court or governmental agency, or from a party to any litigation or
administrative proceeding, you shall as soon as reasonably possible and prior to
disclosure notify the Company of same, in order to provide the Company with the
opportunity to assert its respective interests in addressing or opposing such
order, subpoena, request, or demand;

 

(c)                                  that all information relating in any way to
the negotiation of this Agreement, including the terms and amount of financial
consideration provided for in this Agreement, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations), business entity or government agency (except as
mandated by state or federal law);

 

(d)                                 that (i) you are bound by certain
post-employment restrictive covenants  and other obligations pursuant to the
Non-Competition and Non-Solicitation Agreement between you and the Company (the
“Non-Competition  Agreement”) and the terms of the Invention and Non-Disclosure
Agreement between you and the Company (the “Non-Disclosure Agreement”), (ii) you
shall honor and abide by the terms of the Non-Competition Agreement, and the
Non-Disclosure Agreement, which shall survive the termination of your employment
with the Company, and (iii) you will abide by any and all common law and/or
statutory obligations relating to protection and non-disclosure of the Company’s
trade secrets and/or confidential and proprietary documents and information;

 

(e)                                  that you will not make any statements that
are disparaging about, or adverse to, the interests or business of the Company
(including its officers, directors, employees, and direct or indirect
shareholders) including, without limitation, any statements that disparage any
person, product, service, finances, financial condition, capability or any other
aspect of the business of the Company (including its officers, directors,
employees, and direct or indirect shareholders); and

 

(f)                                   that the breach of any of the foregoing
covenants or Sections 9 or 10 of the Consulting Agreement by you shall
constitute a material breach of this Agreement and shall relieve the Company of
any further obligations hereunder and, in addition to any other legal or
equitable remedy available to the Company, shall entitle the Company to recover
the Separation Pay and Separation Benefits previously provided to you.

 

7.                                      Release of Claims.  You hereby agree
that by signing this Agreement and accepting the Separation Pay, Separation
Benefits and other good and valuable consideration provided for in this
Agreement, you are waiving and releasing your right to assert any form of legal
claim against the Company(3) whatsoever for any alleged action, inaction or
circumstance existing or

 

--------------------------------------------------------------------------------

(3)                                 For the purposes of this Section 7, the
parties agree that the term “Company” shall include OvaScience, Inc., its
divisions, affiliates, parents and subsidiaries, and any of its and their
respective officers, directors, shareholders, employees, consultants,
contractors, attorneys, agents and assigns.

 

5

--------------------------------------------------------------------------------


 

arising from the beginning of time through the Effective Date.  Your waiver and
release herein is intended to bar any form of legal claim, charge, complaint or
any other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Effective Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:

 

·                  Claims under any state or federal statute, regulation or
executive order  (as amended through the Effective Date) relating to
employment,  discrimination, fair employment practices, or other terms and
conditions of employment, including but not limited to the Age Discrimination in
Employment Act and Older Workers Benefit Protection Act (29 U.S.C. § 621 et
seq.), the Civil Rights Acts of 1866 and 1871 and Title VII of the Civil Rights
Act of 1964 and the Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the
Equal Pay Act (29 U.S.C. § 201 et seq.), the Americans With Disabilities Act (42
U.S.C. § 12101 et seq.), the Massachusetts Fair Employment Practices Statute
(M.G.L. c. 151B § 1 et seq.), the Massachusetts Equal Rights Act (M.G.L. c. 93
§102), the Massachusetts Civil Rights Act (M.G.L. c. 12 §§ 11H & 11I), the
Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the Massachusetts Sexual
Harassment Statute (M.G.L. c. 214 § 1C), and any similar Massachusetts or other
state or federal statute.

 

·                  Claims under any Massachusetts (or any other state) or
federal statute, regulation or executive order (as amended through the Effective
Date) relating to leaves of absence, layoffs or reductions-in-force, wages,
hours, or other terms and conditions of employment, including but not limited to
the National Labor Relations Act (29 U.S.C. § 151 et seq.), the Family and
Medical Leave Act (29 U.S.C. §2601 et seq.), the Employee Retirement Income
Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29 U.S.C. § 1161 et
seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. § 2101
et seq.) the Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the
Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the
Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute.  Please note that this section
specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including, for instance, hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay), as well as Claims for
retaliation under the Massachusetts Wage Act or the Massachusetts Minimum Fair
Wages Act.

 

6

--------------------------------------------------------------------------------


 

·                  Claims under any state or federal common law theory,
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.

 

·                  Claims under any state or federal statute, regulation or
executive order (as amended through the Effective Date) relating to
whistleblower protections, violation of public policy, or any other form of
retaliation or wrongful termination, including but not limited to the
Sarbanes-Oxley Act of 2002 and any similar Massachusetts or other state or
federal statute.

 

·                  Claims under any Company compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, including, without limitation the Option
Agreement, the Plan, and the employment letter agreement between you and the
Company dated July 2011 (the “Employment Agreement”).

 

·                  Any other Claim arising under any other state or federal law.

 

You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the ADEA, which prohibits discrimination on the
basis of age, and that the releases set forth in this Section 7 are intended to
release any right that you may have to file a claim against the Company alleging
discrimination on the basis of age.

 

Notwithstanding the foregoing, this Section 7 does not:

 

·                                        release the Company from any obligation
expressly set forth in this Agreement or from any obligation, including without
limitation obligations under the Workers Compensation laws, which as a matter of
law cannot be released;

 

·                                        prohibit you from filing a charge with
the Equal Employment Opportunity Commission (“EEOC”);

 

·                                        prohibit you from participating in an
investigation or proceeding by the EEOC or any comparable state or local agency;

 

·                                        release or waive any claims that may
arise after the Separation Date; or

 

·                                        prohibit you from challenging or
seeking a determination in good faith of the validity of this release or waiver
under the ADEA and does not impose any condition precedent, penalty, or costs
for doing so unless specifically authorized by federal law.

 

Your waiver and release, however, are intended to be a complete bar to any
recovery or

 

7

--------------------------------------------------------------------------------


 

personal benefit by or to you with respect to any claim whatsoever, including
those raised through a charge with the EEOC, except those which, as a matter of
law, cannot be released.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the Separation Pay and Separation Benefits being provided
to you under the terms of this Agreement.  You further agree that should you
breach this Section 7, the Company, in addition to any other legal or equitable
remedy available to the Company, shall be entitled to recover the Separation Pay
and cost of Separation Benefits provided to you pursuant to Section 2 of this
Agreement.

 

8.                                      ADEA Review and Revocation Period.  It
is the Company’s desire and intent to make certain that you fully understand the
provisions and effects of this Agreement.  To that end, you have been encouraged
and given the opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement.  The Company also is providing you with
twenty-one (21) days in which to consider and accept the terms of this Agreement
(the “Review Period”) by signing below and returning it to Ileen Winick, Human
Resources, OvaScience, Inc., 215 First Street, Cambridge, MA  02142.  You agree
that any modifications, material or otherwise, made to this Agreement do not and
will not restart or affect in any manner whatsoever, the original twenty-one day
Review Period.  In addition, you may rescind your assent to this Agreement
within seven (7) days after you sign it (the “Revocation Period”).  To do so,
you must deliver a notice of rescission to Ileen.  To be effective, such
rescission must be hand delivered or postmarked within the Revocation Period and
sent by certified mail, return receipt requested, to Ileen at the address above.

 

9.                                      Voluntary Agreement.  By executing this
Agreement, you are acknowledging that you have been afforded sufficient time to
understand the terms and effects of this Agreement, that your agreements and
obligations hereunder are made voluntarily, knowingly and without duress, and
that neither the Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

10.                               Entire Agreement; Modifications; Choice of Law
And Venue; Jury Waiver.   You acknowledge and agree that with the exception of
the Non-Competition Agreement, Non-Disclosure Agreement, Option Agreement (as
amended), Lock-Up Agreement and Consulting Agreement, which all shall remain in
full force and effect according to their terms, this Agreement supersedes any
and all prior oral and/or written agreements and sets forth the entire agreement
between you and Company.  For the avoidance of doubt, you specifically
acknowledge and agree that this Agreement supersedes the Employment Agreement,
which is hereby terminated and no longer of any force or effect.  No variations
or modifications hereof shall be deemed valid unless reduced to writing and
signed by the parties hereto.  This Agreement shall take effect as an instrument
under seal and shall be governed by and construed in accordance with the laws of
Massachusetts, without giving effect to conflict of law principles.  You agree
that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its formation or breach, shall be commenced
in the Commonwealth of Massachusetts in a court of competent jurisdiction, and
you further acknowledge that venue for such actions shall lie exclusively in
Massachusetts and that material witnesses and documents would be located in
Massachusetts.  Both parties hereby waive and renounce in advance any right to a
trial by jury in connection with such legal action.

 

8

--------------------------------------------------------------------------------


 

11.                               Severability.  The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full; provided
that, if any provision of Section 7 of this Agreement is or are held
unenforceable by any court of law, and you proceed with any Claim (within the
scope of Section 7 above) against the Company (including the Company’s
divisions, affiliates, parents and subsidiaries, and its and their respective
officers, directors, employees, attorneys, agents and assigns) then you agree to
return all money paid to you under Section 2 hereof, and the Company shall be
relieved from any further obligation to provide you with any further Separation
Pay, Separation Benefits or any other form of consideration or compensation
described in this Agreement.

 

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to me within twenty-one (21) days of
the date of this letter.

 

 

 

 

Very truly yours,

 

 

 

 

 

OvaScience, Inc.

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

Confirmed and Agreed:

 

 

 

 

 

 

 

 

Scott Chappel

 

 

 

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSULTATION AND SCIENTIFIC ADVISORY BOARD AGREEMENT

 

11

--------------------------------------------------------------------------------


 

CONSULTATION AND SCIENTIFIC ADVISORY BOARD AGREEMENT

 

THIS CONSULTATION AND SCIENTIFIC ADVISORY BOARD AGREEMENT (the “Agreement”),
dated as of July 31, 2013 (the “Effective Date”), is made between
OvaScience, Inc., a Delaware corporation, and its successors, subsidiaries and
affiliates (collectively, the “Company”), and Scott Chappel (“Consultant”).

 

WITNESSETH

 

WHEREAS, Consultant is the former Chief Scientific Officer of the Company;

 

WHEREAS, the Company desires to have the benefit of Consultant’s knowledge and
experience in the commercial and scientific development of the Company’s
technology base, and Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement;

 

WHEREAS, the Company further desires to have Consultant serve as a member of the
Company’s Scientific Advisory Board (the “SAB”), and Consultant desires to serve
as a member of the SAB; and

 

NOW THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, effective as of the Effective Date, the Company and
Consultant hereby agree as follows:

 

1.                                      Consultant and SAB Member.  The Company
hereby retains Consultant as a consultant and as a member of the SAB, and
Consultant agrees to serve the Company as a consultant and a member of the SAB
upon the terms and conditions hereinafter set forth.  Notwithstanding anything
in the foregoing to the contrary, the Company may remove Consultant from the SAB
at any time immediately upon written notice to Consultant.

 

2.                                      Term.  Subject to the terms and
conditions hereinafter set forth, the term of Consultant’s consulting
arrangement and service on the SAB hereunder (hereinafter referred to as the
“Consultation Period”) shall commence on the Effective Date, and shall terminate
on July 31, 2014; provided, however, that the Company or Consultant may at any
time prior thereto, upon thirty (30) days’ notice to the other party (in the
manner hereinafter provided), terminate this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      Consultation and SAB Duties.

 

3.1.                            During the Consultation Period, Consultant shall
(i) consult with and advise the Company or the Company’s designee(s) in his
field of expertise and knowledge on matters related to the business, products
and technologies of the Company and (ii) provide such additional consulting and
advisory services as Consultant and the Company may agree to from time to time. 
The Company shall give Consultant reasonable advance notice of any consulting
services required of him hereunder.

 

3.2.                            All services hereunder to be performed by
Consultant for the Company shall be under the general supervision of the Company
and shall be provided at such times and places as the Company may from time to
time reasonably request; provided that, Consultant shall spend, on average, no
more than fifteen (15) business days per calendar quarter in performing services
for the Company.

 

3.3.                            Consultant shall devote his best efforts and
ability to the performance of his consulting services and shall perform and
deliver such services in a professional and workmanlike manner.  All consulting
services performed by Consultant for the Company shall be at times reasonably
convenient to Consultant.

 

4.                                      Compensation and Equity Treatment.

 

4.1.                            Consulting Services and SAB Meetings.  The
Company shall pay to Consultant a fee of $3,000.00 per calendar quarter during
the term of this Agreement (pro-rated accordingly for any portion thereof) for
the consulting services set forth in Section 3.2 above.  The Company shall pay
such fee to Consultant within thirty (30) days after the end of each calendar
quarter.

 

4.2.                            Reimbursement of Expenses.  The Company shall
reimburse Consultant for all reasonable expenses incurred or paid by Consultant
in connection with or related to the performance of his consulting services
pursuant to this Agreement (the “Expenses”), provided, however, that no single
Expense or series of related Expenses greater than $500.00 shall be reimbursed
by the Company unless approved by the Company in advance.  Consultant shall
submit to the Company, in a form satisfactory to the Company, itemized monthly
statements of Expenses incurred by Consultant in the previous month.  The
Company shall reimburse Consultant for such Expenses within thirty (30) days
after receipt of the monthly statement.

 

4.3.                            Benefits.  Consultant shall not be entitled to
any benefits, coverage or privileges, including, without limitation, social
security, unemployment, medical or pension payments, made available to employees
of the Company, except as provided in the Separation Agreement dated July 2,
2013.

 

5.                                      Termination.  Each party may, without
prejudice to any right or remedy he or it may have due to any failure of the
other party to perform his or its obligations under this Agreement, terminate
the Consultation Period upon thirty (30) days’ prior written notice to

 

2

--------------------------------------------------------------------------------


 

the other party.  The Consultation Period shall also terminate automatically
upon the death or disability of Consultant.  In the event of any such
termination, Consultant shall be entitled to payment for services performed and
Expenses paid or incurred prior to the effective date of termination, subject to
the limitation on reimbursement of Expenses set forth in Section 4.2. 
Notwithstanding the foregoing, the Company may terminate the Consultation
Period, effective immediately upon notice to Consultant, if Consultant breaches
or threatens to breach any provision of the Non-Competition and Non-Solicitation
Agreement (the “Non-Competition  Agreement”) and/or the Invention and
Non-Disclosure Agreement (the “Non-Disclosure Agreement”) that the Consultant
executed as in connection with his previous employment with the Company.  The
following provisions and agreements shall survive expiration or termination of
this Agreement:  Articles 7, 9, 10, 16 and 18, and the Non-Competition Agreement
and the Non-Disclosure Agreement.  Upon any termination of the Consultation
Period, Consultant shall be deemed to have resigned, effective as of the date of
such termination, from all positions held by Consultant with the Company,
including, without limitation, as a member of the SAB.

 

6.                                      Cooperation.  The Company shall provide
such access to its information and property as may be reasonably required in
order to permit Consultant to perform his obligations hereunder.  Consultant
shall cooperate with the Company’s personnel, shall not interfere with the
conduct of the Company’s business and shall observe all policies, procedures,
rules, regulations and security requirements of the Company concerning the
safety of persons and property or otherwise applicable to Consultant.

 

7.                                      Restrictive Covenants.  The Consultant
acknowledges and agrees that he previously executed the Non-Competition
Agreement and Non-Disclosure Agreement both of which contain valid and
enforceable restrictive covenants governing the Consultant’s activities both
during his affiliation with the Company (as both an employee and as a
consultant) and after his affiliation with the Company ultimately terminates.

 

8.                                      Independent Contractor Status. 
Consultant shall perform all services under this Agreement as an independent
contractor and not as an employee or agent of the Company.  Consultant is not
authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, the Company, or to bind the Company in
any manner.

 

9.                                      Inventions and Proprietary Information.

 

9.1.                            Inventions.

 

9.1.1.                  All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable or
copyrightable) related to the business of the Company which are made, conceived,
reduced to practice, created, written, designed or developed by Consultant,
solely or jointly with others, whether during normal business hours or
otherwise, (a) during the Consultation Period and in the direct performance of
services under this Agreement or (b) during the Consultation Period and derived
from or using Proprietary Information of the Company (as hereinafter

 

3

--------------------------------------------------------------------------------


 

defined in subsection 9.2.2) (“Inventions”), shall be the sole property of the
Company.  Consultant hereby assigns to the Company all Inventions and any
patents, copyrights, trademarks, trade names and other industrial and
intellectual property rights and applications therefor, in the United States and
elsewhere, and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority.  Upon the request of the Company and at the
Company’s expense, Consultant shall execute such further assignments, documents
and other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention. Consultant also
hereby waives all claims to moral rights in any Inventions.

 

9.1.2.                  Consultant shall promptly disclose to the Company all
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings and as may reasonably be specified by the Company)
to document the conception and/or first actual reduction to practice of any
Invention.  Such written records shall be available to and remain the sole
property of the Company at all times.

 

9.2.                            Proprietary Information.

 

9.2.1.                  Consultant acknowledges that his relationship with the
Company is one of high trust and confidence and that in the course of providing
services to the Company, including while serving on the SAB, he will have access
to and contact with Proprietary Information (as hereinafter defined in
subsection 9.2.2).  Consultant agrees that he will not, during the Consultation
Period or at any other time thereafter, disclose to others, or use for his
benefit or the benefit of others, any Proprietary Information or Invention.

 

9.2.2.                  For purposes of this Agreement, “Proprietary
Information” shall mean all information (whether or not patentable or
copyrightable) owned, possessed or used by the Company, including, without
limitation, any Invention not subject to Section 9.1.1 above, formula, structure
or other information pertaining to a reagent or chemical compound, vendor
information, customer information, drawing or other information pertaining to an
apparatus or equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license and price, cost or employee list that is communicated
to, learned of, developed or otherwise acquired by Consultant while performing
services for or on behalf of the Company under this Agreement.

 

9.2.3.                  Consultant’s obligations under this Section 9.2 shall
not apply to any information that: (i) is generally known to the public at the
time of disclosure or becomes generally known to the public under circumstances
involving no breach by Consultant or others of the terms of this Section 9.2;
(ii) is approved for release by written authorization of the Board of Directors
of the Company; or (iii) is required to be disclosed by Consultant to comply
with applicable laws or governmental regulations; provided that Consultant
provides prior written notice of such disclosure to the Company and takes all

 

4

--------------------------------------------------------------------------------


 

reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure, including without limitation cooperating fully with the efforts of
the Company to avoid and/or minimize such disclosure.

 

9.2.4.                  Upon expiration or termination of this Agreement, or any
other time upon request by the Company, Consultant shall promptly deliver to the
Company all records, files, memoranda, notes, designs, data, reports, price
lists, customer lists, drawings, plans, computer programs, software, software
documentation, sketches, laboratory and research notebooks and other documents
(and all copies or reproductions of such materials) containing Proprietary
Information or otherwise relating to the business of the Company.

 

9.2.5.                  Consultant represents and warrants that his retention as
a consultant with the Company and his performance pursuant to and in accordance
with this Agreement does not, and will not, breach any agreement that obligates
him to keep in confidence any trade secrets or confidential proprietary
information of his or of any other party, or to refrain from competing, directly
or indirectly, with the business of any other party.  Consultant shall not
disclose to the Company any trade secrets or confidential or proprietary
information of any other party.

 

9.2.6.                  Consultant acknowledges that the Company from time to
time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work.  Consultant agrees
to be bound by all such obligations and restrictions that are known to him, and
to take all action necessary to discharge the obligations of the Company under
such agreements; provided, however, that nothing in this Section 9.2.6 shall
supersede or alter in any way the provisions of Section 9.1.1.

 

9.3.                            Remedies.  Consultant acknowledges that any
breach of the provisions of this Article 9 or Article 10 will result in serious
and irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone.  Consultant agrees, therefore, that, in
addition to any other remedy it may have, the Company shall be entitled to
enforce the specific performance of this Agreement by Consultant and to seek
both temporary and permanent injunctive relief (to the extent permitted by law)
without the necessity of proving actual damages.

 

10.                               No Conflict of Interest; Noncompetition;
Nonsolicitation.

 

10.1.                     Consultant represents and warrants to the Company
that, as of the Effective Date, he is not a party to any agreement or
arrangement which would constitute a conflict of interest or that would conflict
with the terms of this Agreement, or would prevent him from carrying out his
obligations to the Company under this Agreement.  During the Consultation
Period, Consultant shall first notify the Company and obtain the written consent
of the Company prior to entering into such an agreement or incurring such an
obligation.  If Consultant fails to notify the Company of such an agreement or
obligation within thirty (30) days of the occurrence thereof, the Company shall
have the right to terminate this Agreement

 

5

--------------------------------------------------------------------------------


 

immediately pursuant to Section 5.

 

10.2.                     Consultant understands the confidential nature of the
Proprietary Information he will acquire or develop in performing services under
this Agreement, including while serving on the SAB.  Consultant acknowledges
that if such Proprietary Information were revealed to competitors of the
Company, then such disclosure could cause substantial damage to the Company. 
Therefore, for the duration of the Consultation Period, Consultant shall not
engage in any activities that would directly compete with the Company, including
without limitation becoming employed by, serving as a consultant to, serving as
a member of a scientific advisory board for (or other board, committee or
organization), serving as a member of a steering committee or research committee
for, or acting in any manner on behalf of any other for-profit enterprise that
conducts or intends to conduct activities directly competitive with those of the
Company, without first obtaining the written consent of the Company.  The
Company agrees not to unreasonably withhold or delay its consent to activities
by Consultant in areas with respect to which the Company either has no business
or does not intend to develop business.

 

10.3.                     Consultant further agrees that for the duration of the
Consultation Period, Consultant shall not, either alone or in association with
others, (i) solicit, or permit any organization directly or indirectly
controlled by Consultant to solicit, any employee of the Company to leave the
employ of the Company, or (ii) solicit for employment, hire or engage as an
independent contractor, or permit any organization directly or indirectly
controlled by Consultant to solicit for employment, hire or engage as an
independent contractor, any person who was employed by the Company at any time
during the term of the Consultation Period; provided that this Section 10.3
shall not apply to any individual whose employment with the Company has been
terminated for a period of six months or longer.

 

10.4.                     Attached as Exhibit A hereto is a complete list of
Consultant’s existing consulting or other relationships with commercial
entities, and Consultant represents and warrants Exhibit A is a complete and
accurate list of such existing obligations and that none of them involve
activities competitive with or which conflict with the terms of this Agreement
and/or the services to be provided hereunder.

 

11.                               Publicity.  During the Consultation Period,
Consultant consents to the use by the Company of his name and likeness in
written materials or oral presentations to current or prospective customers,
investors or others, provided that such materials or presentations accurately
describe the nature of Consultant’s relationship with or contribution to the
Company.  Neither the name of Consultant (subject to the foregoing sentence) nor
any variation thereon may be used in any advertising, promotional or sales
literature, or other publicity without the written approval of the party whose
name is to be used, provided that the Company may accurately state the
affiliations of Consultant without such approval.

 

12.                               Notices.  All notices under this Agreement
shall be in writing delivered by a recognized national overnight courier,
personal delivery or facsimile transmission and shall be deemed effective upon
receipt.  The parties shall designate their address and facsimile numbers in
written notices from time to time.

 

6

--------------------------------------------------------------------------------


 

13.                               Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

 

14.                               Entire Agreement.  This Agreement, along with
the Option Agreement and Separation Agreement, constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

15.                               Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and
Consultant.

 

16.                               Governing Law and Consent to Jurisdiction. 
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any choice of
law principle that would dictate the application of the law of another
jurisdiction.  The parties to this Agreement hereby irrevocably consent and
submit to the exclusive jurisdiction of any Commonwealth of Massachusetts or
Federal court sitting in Boston in any action or proceeding of any type
whatsoever arising out of or relating to this Agreement.

 

17.                               Successors and Assigns.  This Agreement shall
be binding upon, and inure to the benefit of, both parties and their respective
successors and assigns, including any corporation with which, or into which, the
Company may be merged or which may succeed to its assets or business, provided,
however, that the obligations of Consultant are personal and shall not be
assigned by him.

 

18.                               Miscellaneous.

 

18.1.                     No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

18.2.                     The captions of the articles and sections of this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Agreement.

 

18.3.                     In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

Scott Chappel

 

Address:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consultant’s Existing Commercial Relationships

 

Consulting Relationships:

 

1.              Atlas Ventures

 

2.              Arteaus  Therapeutics

 

Sponsored Research:

 

Equity Interest:

 

Other than equity interests in below listed companies, Consultant does not own
or control shares of voting stock of any pharmaceutical or biotechnology company
that represent (a) in the case of a publicly traded pharmaceutical or
biotechnology company, more than 1% of the outstanding voting securities of such
company or (b) in the case of a privately held pharmaceutical or biotechnology
company, more than 5% of the outstanding voting securities of such company:

 

[LIST EXCEPTIONS HERE]

 

--------------------------------------------------------------------------------